Dismissed and Opinion Filed February 19, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01273-CV

                            IN THE INTEREST OF K.B.W, a child

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-50875-07

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       By letter dated December 18, 2014, the Court raised a question concerning its jurisdiction

over this appeal because it appeared the trial court had not signed an appealable order in this case

and the decision of the trial court appellant sought to appeal was not subject to appeal.

Specifically, appellant’s notice of appeal stated he wished to appeal the trial court’s order dated

September 10, 2014. Upon review of the clerk’s record in the case, the Court determined that the

record before the Court does not include an order signed on September 10, 2014. Appellant’s

docketing statement indicated he wished to appeal an order or judgment signed on September 5,

2014 and stated that the basis on which the order was appealable was that, “The motion for

enforcement was denied.” The clerk’s record also does not include an order or judgment signed

on September 5, 2014, but does include a docket entry dated September 5, 2014 that states,

“Motion for Enforcement – DENIED– SJB.” Despite the Court’s warning that failure to obtain

a written order or judgment from the trial court and failure to respond to the Court’s inquiry
concerning its jurisdiction could result in dismissal of the appeal without further notice, appellant

has not responded to the Court’s letter or supplemented the clerk’s record to include any further

orders signed by the trial court.

       This court may entertain appeals only from final judgments or interlocutory orders

authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. R.

APP. P. 28.1(a). A docket sheet entry does not constitute a judgment or other appealable order of

the trial court. Bailey-Mason v. Mason, 122 S.W.3d 894, 897 (Tex. App.—Dallas 2003, pet.

denied) (concluding docket sheet entries alone are insufficient to constitute a judgment or decree

of the court). “A docket entry forms no part of the record which may be considered; it is a

memorandum made for the trial court and clerk's convenience.” Energo Intern. Corp. v. Modern

Indus. Heating, Inc., 722 S.W.2d 149, 151 (Tex. App.—Dallas 1986, no writ); accord Azopardi

v. Hollebeke, 428 S.W.2d 167, 168 (Tex. Civ. App.—Waco 1968, no writ); Restelle v. Williford,

364 S.W.2d 444, 445 (Tex. Civ. App.—Beaumont 1963, writ ref'd n.r.e.). Moreover, an order

finding a party not in contempt is not a final, appealable judgment. Norman v. Norman, 692
S.W.2d 655 (Tex. 1985).

       Absent an appealable interlocutory order or final judgment, this court has no jurisdiction

over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n. 1 (Tex. 2007); Lehmann, 39
S.W.3d at 195; Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).




141273F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.B.W, a child                   On Appeal from the 219th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-01273-CV                                  Trial Court Cause No. 219-50875-07.
                                                    Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Stoddart
                                                    participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee JENNIFER SZCZEPINSKI recover her costs of this
appeal from appellant WILLIAM WILSON.


Judgment entered this 19th day of February, 2015.




                                             –3–